                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:05-CR-00103-RJC
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 RAHEEM WILLIAMS (8)                       )
                                           )

         THIS MATTER is before this Court upon the defendant’s motion for

placement in the Residential Drug Abuse Program (RDAP) in the Bureau of Prisons

(BOP). (Doc. No. 517).

         The defendant seeks help in being placed in the RDAP following his

completion of non-residential drug treatment. Congress delegated to the BOP the

discretion to determine which prisoners may participate in RDAP and which

prisoners are eligible for sentence reductions. Lopez v. Davis, 531 U.S. 230, 240

(2001). This Court previously recommended to the BOP that the defendant

participate in any available substance abuse treatment program and receive

benefits, if eligible, pursuant to 18 U.S.C. § 3621(e)(2). (Doc. No. 279: Judgment at

2). The defendant has not shown that the Court has authority to do anything more.

         IT IS, THEREFORE, ORDERED that defendant’s motion (Doc. No. 517) is

DENIED.

 Signed: August 16, 2021




          Case 3:05-cr-00103-RJC Document 518 Filed 08/16/21 Page 1 of 1
